IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11308
                        Conference Calendar



BRETT C. NORRIS,

                                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-1018-G
                       --------------------
                           June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Brett C. Norris, Texas prisoner # 659410, appeals the

district court’s dismissal of his 28 § U.S.C. 2254 application

for a writ of habeas corpus, as barred by the one-year statute of

limitations set forth in 28 U.S.C. § 2244(d).    Norris argues that

the district court erred in failing to equitably toll the

Antiterrorism and Effective Death Penalty Act’s (AEDPA)

limitations period from April 24, 1996, the date that the AEDPA

became effective, until April 1, 1997, the date that the prison

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-11308
                                -2-

law library received copies of the new habeas law.   Norris is not

entitled to equitable tolling on that basis.   See Felder v.

Johnson, 204 F.3d 168, 171-73 (5th Cir. 2000)(holding that a

prisoner’s actual ignorance of the AEDPA’s limitations period,

even if attributable to the newly-enacted statute’s complete

unavailability to inmates, does not serve as a basis for

equitable tolling).   The district court’s judgment dismissing

Norris’s § 2254 application as time-barred is AFFIRMED.

     AFFIRMED.